

SUBORDINATION AGREEMENT


THIS SUBORDINATION AGREEMENT executed effective as of the 1st day of October,
2005, by, between and among EUGENE WAYNE WETZEL, MARY KAY WETZEL, SHARON
HARKRIDER, WILLIAM M. HARKRIDER II, W. M. HARKRIDER TESTAMENTARY TRUST,
HARKRIDER DISTRIBUTING COMPANY, INC., a Texas corporation and W & H INTERESTS
("Loan Holders"), WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to
CONGRESS FINANCIAL CORPORATION (FLORIDA) ("Lender"), and STREICHER MOBILE
FUELING, INC., a Florida corporation ("Obligor").


WITNESSETH:


WHEREAS, the Lender and Obligor have entered into that certain Loan and Security
Agreement dated September 26, 2002, as amended, and certain other loan documents
in connection therewith (collectively, the "Loan Documents") which provide to
Lender a first priority security interest in certain assets of Obligor whether
now owned or hereafter acquired, and provides for the extending by Lender to
Obligor of a loan and/or loans up to the maximum limit of Twenty Million and
00/100 Dollars ($20,000,000) (collectively the "Loan" or the "Loans"); and


WHEREAS, Obligor, the Loan Holders and H&W Petroleum Company, Inc. ("H&W") have
entered into that certain Stock Purchase Agreement dated September 7, 2005 (the
"SPA") which provides for Obligor's purchase of all of the outstanding shares of
H&W's capital stock from the Loan Holders, and provides for payment of a portion
of the purchase price for such stock by Obligor's delivery of a promissory note
(the "Note") (the loan evidenced by the Note, and the obligations and agreements
of Obligor in accordance with the terms of the SPA and any related documents,
together with any present or future indebtedness or obligations of Obligor to
Loan Holders of every kind and description, direct or contingent, due or not
due, original, renewed or extended and whether now in existence or hereafter
arising in connection with the Note or the SPA hereinafter collectively referred
to as the "Subordinated Debt"); and


WHEREAS, Obligor has requested that Lender consent to the Subordinated Debt and
add H&W as a co-borrower under the Loans and Loan Documents, providing to Lender
a first priority security interest (together with the security interest granted
to Lender by Obligor, hereinafter collectively referred to as "Lender's Security
Interest") in the property of H&W which is encumbered by the Loan Documents
(together with the collateral provided to Lender by Obligor, hereinafter
collectively referred to as the "Collateral"; and


WHEREAS, as creditors of the Obligor, the Loan Holders will benefit as a result
of the Lender continuing to make the Loans available to Obligor and making the
Loans available to H&W; and


WHEREAS, the Loan Holders acknowledge that the Lender is willing to continue to
make the Loans available to Obligor and to make the Loans available to H&W only
on the condition that the Note and the Subordinated Debt be subordinate and
inferior to the Loan, and to all other indebtedness of Obligor to Lender,
whether now in existence or hereafter created; and


 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Loan Holders have agreed to subordinate the Note and Subordinated
Debt to the lien and effect of the Loan and Lender's Security Interest and all
security instruments securing the Loan, and all other indebtedness of Obligor to
Lender of every kind and description, direct or contingent, due or not due,
secured or unsecured, original, renewed or extended, whether now in existence or
hereafter arising; and


WHEREAS, the Loan Holders acknowledge that Lender would not continue the Loans
to Obligor or effectuate the Loans to H&W without the execution of this
Agreement by the Loan Holders; and


NOW, THEREFORE, in consideration of, and as an inducement to Lender to continue
to make the Loans to Obligor and make the Loans to H&W, the Loan Holders, Lender
and Obligor do hereby agree as follows:


1. The facts as set forth above are true and correct and are incorporated herein
by reference (except that the Loan Holders have no knowledge, and accordingly
make no representation, as to the accuracy of the facts stated in the first
(1st) and third (3rd) recitals set forth above).


2. Each of the Loan Holders and Obligor (severally and not jointly) do hereby
warrant and represent that the SPA and the Note specify the only indebtedness
and obligations which are due, owing or contemplated from Obligor to the Loan
Holders, or any of them.


3. Each of the Loan Holders do hereby unconditionally subordinate the Note and
the Subordinated Debt to the Loan and all other present and future debts and
obligations of the Obligor to Lender, said indebtedness including all
obligations of the Obligor to Lender of every kind and description, direct or
contingent, due or not due, secured or unsecured, original, renewed or extended,
whether now in existence or hereafter arising, and to the lien and effect of
Lender's Security Interest in and to the Collateral and to all Loan Documents
and all other debts and obligations of the Obligor to Lender.


4. Each of the Loan Holders and Obligor (severally and not jointly) do hereby
warrant, represent and agree that no payment (principal, interest or any other
payment) shall be made, permitted or accepted under the Note or Subordinated
Debt (or under any other document or agreement) during the term of the Loan,
unless such payment(s) have been approved in advance by the Lender. If any
payment is made to any of the Loan Holders in payment of the Note or the
Subordinated Debt or otherwise, or if any security or proceeds thereof is
received on account of the Note or the Subordinated Debt contrary to the terms
of this Agreement, Obligor agrees that the same shall be and constitute an Event
of Default. Each of the Loan Holders acknowledges that (i) upon the occurrence
of an Event of Default, Lender shall be entitled to immediately exercise all
remedies provided to Lender in connection with the Collateral and under the Loan
Documents, and (ii) following the occurrence of such Event of Default and so
long as the same shall be continuing, (A) each and every amount paid by or on
behalf of Obligor to any Loan Holder(s) or items received by any Loan Holder(s)
(from Obligor or from an individual or an entity on behalf of Obligor) from and
after such occurrence shall be forthwith paid by the Loan Holders to Lender, in
precisely the form received (except for the Loan Holders' endorsements, where
necessary), to be credited and applied, in Lender's sole discretion, upon any
indebtedness (principal and/or interest and/or otherwise as Lender may elect, in
its sole discretion) then owing to Lender by Obligor, and, whether matured or
unmatured, and, until so delivered, the same shall be held in trust by the Loan
Holders as the property of Lender; and (B) in the event of a failure of any Loan
Holder(s) to endorse any instrument for the payment of monies so received by any
Loan Holder(s) payable to such Loan Holder's order, Lender, or any officer or
employee of Lender, is hereby irrevocably constituted and appointed
attorney-in-fact (coupled with an interest) for such Loan Holder(s), with full
power to make any such endorsement and with full power of substitution.


 
2

--------------------------------------------------------------------------------

 


5. Each of the Loan Holders agrees that it will not exercise any collection
rights with respect to the Note or Subordinated Debt, will not take possession
of, sell or dispose of, or otherwise deal with any Collateral, and will not
exercise or enforce any right or remedy which may be available to it with
respect to the Note or Subordinated Debt upon default of Obligor under the Loan
or any other indebtedness of Obligor to Lender or under the Subordinated Debt
until such time as the Loan, as the same may be modified from time to time,
including all principal, interest and other charges associated therewith, has
been paid in full and no other debts or obligations are due and owing from
Obligor to Lender. Each of the Loan Holders agrees to promptly notify Lender, in
writing, by certified mail, return receipt-requested, of any default by Obligor
under the Note or Subordinated Debt.


6. Upon any distribution of the assets or readjustment of indebtedness of
Obligor whether by reason of reorganization, liquidation, dissolution,
bankruptcy, receivership, assignment for the benefit of creditors, or any other
action or proceeding involving the readjustment of all or any part of the
Subordinated Debt or the application of the assets of Obligor to the payment or
liquidation thereof, either in whole or in part, Lender shall be entitled to
receive payment in full of any and all indebtedness under the Loan or otherwise
then owing to Lender by Obligor prior to the payment of all or any of the
Subordinated Debt.


7. Each of the Loan Holders agrees that it shall not transfer, assign, encumber,
hypothecate or subordinate, at anytime while this Agreement remains in effect,
any right, claim or interest of any kind in or to any of the Subordinated Debt,
either principal or interest or otherwise, unless such transfer, encumbrance,
hypothecation or subordination is made upon prior written notice to Lender,
subject to this Subordination Agreement, and the transferee or recipient has
expressly assumed the covenants and obligations contained herein; and provided
further that there shall promptly be placed on the Note a legend reciting that
the same is subject to this Agreement.


8. Each of the Loan Holders acknowledges that Lender may, at any time, in its
discretion, renew or extend the time of payment of all or any portion of the
Loan, or any other existing or future indebtedness or obligations of Obligor to
Lender and/or waive or delay in enforcing any rights or release any collateral
relative thereto at any time(s) and, in reference thereto, to modify or amend
the Loan Documents and/or make and enter into such agreement(s), compromise(s)
and other indulgence(s), as Lender may deem proper or desirable, without notice
to or further assent of any of the Loan Holders, all without in any manner
impairing or affecting this Agreement or any of Lender's rights hereunder.


 
3

--------------------------------------------------------------------------------

 


9. Each of the Loan Holders hereby agrees that it will render to Lender, upon
demand, from time to time, a statement of the account of the Loan Holders with
Obligor. Obligor agrees to duly comply with and conform with each and every term
of this Agreement, on its part required to be performed.


10. All notices, demands and communications given or made hereunder or pursuant
hereto shall be in writing and shall be hand delivered, delivered by recognized
expedited carrier, or mailed by registered or certified mail with postage
prepaid, addressed in each case as follows and shall be deemed to have been
given or made when so mailed:



  To Loan Holders:
E. Wayne Wetzel

c/o H&W Petroleum Company, Inc.
9617 Wallisville Road
Houston, Texas 77013
Facsimile No.: (713) 672-5412



  To Lender: WACHOVIA BANK, NATIONAL ASSOCIATION

110 East Broward Boulevard
Suite 2050
Fort Lauderdale, FL 33301
Attention: Portfolio Manager



  To Obligor: STREICHER MOBILE FUELING, INC.

800 West Cypress Creek Road
Suite 580
Fort Lauderdale, FL 33309
Attn: Richard E. Gathright, President


or to such other address or to such other person as any party shall designate to
the others for such purposes in the manner hereinabove set forth.


11. This Agreement may be signed in multiple counterparts, and each such
counterpart shall have the same binding force and effect as if it were signed by
all parties hereto.


12. This Agreement shall be governed by the laws of the State of Florida. The
terms of this Agreement cannot be waived, changed or terminated, except by a
written document signed by Lender. This Agreement shall be binding upon the
undersigned and their successors and assigns and shall inure to the benefit of
and shall be enforceable by Lender, and any participants, successors or assigns
of Lender.


 
4

--------------------------------------------------------------------------------

 
 
13. WAIVER OF JURY TRIAL. OBLIGOR, EACH LOAN HOLDER AND LENDER HEREBY MUTUALLY,
KNOWINGLY, WILLINGLY, INTENTIONALLY AND VOLUNTARILY WAIVE THEIR RIGHT TO TRIAL
BY JURY AND NO PARTY NOR ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE
OF THE PARTIES (ALL OF WHOM ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE
"PARTIES") SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR
ANY OTHER LITIGATION PROCEEDING BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
THE LOAN DOCUMENTS OR ANY INSTRUMENT EVIDENCING, SECURING OR RELATING TO THIS
AGREEMENT OR THE LOAN DOCUMENTS, THE INDEBTEDNESS OR OTHER OBLIGATIONS REFERRED
TO HEREIN OR ANY RELATED AGREEMENT OR INSTRUMENT, ANY OTHER COLLATERAL FOR THE
INDEBTEDNESS REFERRED TO HEREIN OR ANY COURSE OF ACTION, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS RELATING TO THE LOAN OR TO THIS
AGREEMENT. THE PARTIES ALSO WAIVE ANY RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT
BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE
PARTIES. THE WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A KNOWING AND
VOLUNTARY WAIVER, AND SHALL BE SUBJECT TO NO EXCEPTIONS. LENDER HAS IN NO WAY
AGREED WITH OR REPRESENTED TO THE LOAN HOLDERS OR ANY OTHER PARTY THAT THE
PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.


IN WITNESS WHEREOF, the undersigned have executed this Subordination Agreement
as of the date first written above.


LOAN HOLDERS:




/s/ Eugene Wayne Wetzel                          
EUGENE WAYNE WETZEL




/s/ Mark Kay Wetzel                                  
MARY KAY WETZEL




/s/ Sharon Harkrider                                   
SHARON HARKRIDER




/s/ William M. Harkrider II                         
WILLIAM M. HARKRIDER II




MARY CATHERINE HARKRIDER


By: /s/ Mary Kay Wetzel                                      
       Mary Kay Wetzel, her attorney-in-fact


 
5

--------------------------------------------------------------------------------

 


W. M. HARKRIDER TESTAMENTARY TRUST




By: /s/ William M. Harkrider II                          
Name: William M. Harkrider II
Title: Trustee


By: /s/ Sharon Harkrider                                    
Name: Sharon Harkrider
Title: Trustee


By: /s/ Mary Kay Wetzel                                  
Name: Mary Kay Wetzel
Title: Trustee


 
HARKRIDER DISTRIBUTING COMPANY, INC.


By: /s/ William M. Harkrider II                        
Name: William M. Harkrider II
Title: President




W & H INTERESTS


By: /s/ E.W. Wetzel                                           
Name: E.W. Wetzel
Title: Partner


 
6

--------------------------------------------------------------------------------

 
 
STATE OF TEXAS
COUNTY OF HARRIS
 
The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by Eugene Wayne Wetzel, who ý is personally known to me or oproduced his/her
driver's license as identification.
 

 
/s/Rosemary Blackmon                                               
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:



STATE OF TEXAS
COUNTY OF HARRIS


The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by Mary Kay Wetzel, who ý is personally known to me or oproduced his/her
driver's license as identification.



 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:





STATE OF TEXAS
COUNTY OF HARRIS


The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by Sharon Harkrider, who ý is personally known to me or oproduced his/her
driver's license as identification.



 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:

 
 
7

--------------------------------------------------------------------------------

 
 
STATE OF TEXAS
COUNTY OF HARRIS


The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by William M. Harkrider II, who ý is personally known to me or oproduced his/her
driver's license as identification.
 

 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:



STATE OF TEXAS
COUNTY OF HARRIS


The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by Mary Kay Wetzel, who ý is personally known to me or oproduced his/her
driver's license as identification.
 

 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:



STATE OF TEXAS
COUNTY OF HARRIS


The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by William M. Harkrider II, Sharon Harkrider, Mary Kay Wetzel on behalf of W.M.
Harkrider Testamentary Trust, who ois personally known to me or oproduced
his/her driver's license as identification.
 

 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:


 
8

--------------------------------------------------------------------------------

 
 
STATE OF TEXAS
COUNTY OF  HARRIS


The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by William M. Harkrider, who ý is personally known to me or oproduced his/her
driver's license as identification.
 

 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:



STATE OF TEXAS
COUNTY OF HARRIS


The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by E.W. Wetzel, who ý is personally known to me or oproduced his/her driver's
license as identification.
 

 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:


 
9

--------------------------------------------------------------------------------

 
 
 
LENDER:
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/                                                                              
Name:                                                                              
Title:                                                                                



STATE OF                                  
COUNTY OF                              
 
The foregoing instrument was acknowledged before me this ___ day of ________,
2005, by _________________________, as ____________________ of and on behalf of
WACHOVIA BANK, NATIONAL ASSOCIATION, who ois personally known to me or oproduced
his/her driver's license as identification.
 

 
/s/                                                                                  
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:



 

OBLIGOR: STREICHER MOBILE FUELING, INC.  
 
 
 
By: /s/Richard E. Gathright                                       
Richard E. Gathright
President and Chief Executive Officer



STATE OF Texas
COUNTY OF Harris
 
The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by RICHARD E. GATHRIGHT, as President and Chief Executive Officer of and on
behalf of STREICHER MOBILE FUELING, INC., a Florida corporation, who ois
personally known to me or oproduced his/her driver's license as identification.
 

 
/s/Rosemary Blackmon                                                
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:



 
10

--------------------------------------------------------------------------------

 
 
JOINDER OF LOAN HOLDER OWNERS
 
The undersigned owners of Harkrider Distributing Company, Inc. of the Loan
Holders hereby agree that, to the extent that any of the indebtedness and
obligations under the Note or other Subordinated Debt is or becomes owed to
them, or any of them, such indebtedness and obligations are and shall be
subordinated to the Loan and other debts and obligations of Obligor to Lender,
all in the same manner and subject to the same terms as apply, pursuant to this
Subordination Agreement, to the Note and other Subordinated Debt owing to the
Loan Holders.
 

 
/s/Sharon Harkrider                                                    




/s/William M. Harkrider II                                          




/s/Mary Kay Wetzel                                                   




                                                                                       



STATE OF TEXAS
COUNTY OF HARRIS
 
The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by Sharon Harkrider, William M. Harkrider II, Mary Kay Wetzel, who oare
personally known to me or oproduced their driver’s licenses as identification.
 

 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:


 
11

--------------------------------------------------------------------------------

 


JOINDER OF LOAN HOLDER OWNERS


The undersigned owners of W & H Interests of the Loan Holders hereby agree that,
to the extent that any of the indebtedness and obligations under the Note or
other Subordinated Debt is or becomes owed to them, or any of them, such
indebtedness and obligations are and shall be subordinated to the Loan and other
debts and obligations of Obligor to Lender, all in the same manner and subject
to the same terms as apply, pursuant to this Subordination Agreement, to the
Note and other Subordinated Debt owing to the Loan Holders.
 

 
/s/Sharon Harkrider                                                 




/s/William M. Harkrider II                                       




/s/E.W. Wetzel                                                         




/s/Mary Kay Wetzel                                                



STATE OF TEXAS
COUNTY OF HARRIS


The foregoing instrument was acknowledged before me this 1st day of Oct, 2005,
by Sharon Harkrider, William M. Harkrider II, E.W. Wetzel, Mary Kay Wetzel, who
ý are personally known to me or oproduced their driver’s licenses as
identification.
 

 
/s/Rosemary Blackmon                                              
NOTARY PUBLIC-State and County Aforesaid
Print/Type/Stamp Name:
Commission Expiration Date:
Notary Seal:

 
 
12

--------------------------------------------------------------------------------

 
 